 1   MICHAEL J. HADDAD (State Bar No. 189114)
     JULIA SHERWIN (State Bar No. 189268)
 2   MAYA RODRIGUEZ SORENSEN (State Bar No. 250722)
     TERESA ALLEN (State Bar No. 264865)
 3
     HADDAD & SHERWIN LLP
 4   505 Seventeenth Street
     Oakland, California 94612
 5   Telephone: (510) 452-5500
     Facsimile: (510) 452-5510
 6
     Attorneys for Plaintiff I.F.
 7

 8   JOHN L. BURRIS, Esq., SBN 69888
     ADANTE D. POINTER, Esq., SBN 236229
 9   PATRICK M. BUELNA, Esq., SBN 317043
     LAW OFFICES OF JOHN L. BURRIS
10   Airport Corporate Center
11   7677 Oakport St., Suite 1120
     Oakland, CA 94621
12   Telephone: (510) 839-5200
     Facsimile: (510) 839-3882
13
     Attorneys for Plaintiffs R.F., Paula McGowan, and Ronell Foster Sr.
14

15                                   UNITED STATES DISTRICT COURT
16                                  EASTERN DISTRICT OF CALIFORNIA
17
     I.F., by and through her guardian ad litem SHASTA        )
18   SKINNER, individually and as successor-in-interest to    )    No: 2:18-cv-00673-JAM-CKD
     Decedent RONELL FOSTER; R.F., by and through his         )
19   guardian ad litem SHENA BATTEN, individually and         )
                                                              )    STIPULATION AND ORDER TO
     as successor-in-interest to Decedent RONELL              )
20                                                                 STAY DISCOVERY
     FOSTER; PAULA MCGOWAN, individually; and                 )    AS TO DEFENDANT MCMAHON
     RONELL FOSTER, SR., individually.                        )
21                                                                 AND EXTEND CASE MANAGE-
                                                              )
                                                              )    MENT AND TRIAL DATES
22                  Plaintiffs,
     vs.                                                      )
23                                                            )
                                                              )
     CITY OF VALLEJO, a municipal corporation; RYAN           )
24   MCMAHON, individually and in his official capacity as    )
     a Police Officer for the CITY OF VALLEJO; and            )
25   DOES 1-50, inclusive.                                    )
26                                                            )
                    Defendants.                               )
27                                                            )

28

     No: 2:18-cv-00673-JAM-CKD STIPULATION AND ORDER TO STAY DISCOVERY AND VACATE DATES        1
 1          The parties respectfully request that the Court stay only the deposition of Defendant Ryan

 2   McMahon (while continuing to exchange all written discovery) and extend all dates out by

 3   approximately four months.

 4          The parties respectfully request that, subject to the Court’s calendar, the Court modify the

 5   case management and trial dates as follows:

 6    Case Event                      Current Date                       Proposed Date
 7        1. Expert disclosures       November 4, 2019                   March 4, 2020
 8        2. Rebuttal expert          November 25, 2019                  March 25, 2020
             disclosures
 9        3. Joint Statement          December 20, 2019                  April 20, 2020
10           summarizing all law
             and motion
11        4. Close of discovery       January 27, 2020                   May 27, 2020

12        5. Filing of                February 24, 2020                  June 30, 2020
             Dispositive Motions
13        6. Hearing on               March 24, 2020                     July 28, 2020 at 1:30 p.m.
             dispositive motions
14
          7. Pretrial conference      May 1, 2020                        October 16, 2020 at 10:00 a.m.
15                                                                       The parties joint pretrial
                                                                         statement shall be filed no
16                                                                       later than October 9, 2020.
          8. Trial                    August 2020                        December 7 , 2020 at 9:00 a.m.
17

18

19
     Good Cause Regarding the Above Request:
20
            Ronell Foster Jr. was shot and killed by Defendant McMahon on February 13, 2018. The
21
     initial complaint was filed on May 1, 2018. As of the filing of this stipulation, the District
22
     Attorney for the County of Solano is still investigating the shooting death of Ronell Foster Jr.
23
     Consequently, Defendant McMahon notified the parties that he will be invoking his Fifth
24
     Amendment right against self-incrimination in any deposition related to the instant case.
25
     Defendant McMahon’s attorney through his union informed all parties, including the City of
26
     Vallejo, about this intention just last month when the parties were working to set up Defendant
27

28

     No: 2:18-cv-00673-JAM-CKD STIPULATION AND ORDER TO STAY DISCOVERY AND VACATE DATES                    2
 1   McMahon’s deposition. Plaintiffs proceeded with depositions of witness officers and have

 2   completed five.

 3           It is unclear when Solano County’s investigation will conclude. Without Defendant

 4   McMahon’s deposition testimony, the parties are unable to proceed with expert reports, expert

 5   discovery, dispositive motions, trial preparation, or with trial. While Solano County continues to

 6   investigate Mr. Foster’s death, the parties can continue to exchange written discovery and depose

 7   other parties, persons most knowledgeable, and witnesses to the incident.

 8          For this reason, the parties respectfully request that the Court stay deposition discovery as

 9   to Defendant McMahon, and modify the scheduling order for good cause as shown herein. The

10   City of Vallejo will inform all parties within seven (7) days upon learning of the conclusion of the

11   investigation by the District Attorney of Solano County into Ronell Foster’s death. The parties

12   also request a status conference in approximately three months in order to update the Court about

13   the progress of the criminal investigation.

14

15 DATED: October 4, 2019                              HADDAD & SHERWIN LLP

16
                                                       By:/s/ Maya Rodriguez Sorensen
17

18                                                         MAYA RODRIGUEZ SORENSEN
                                                           Attorneys for Plaintiff I.F.
19

20   DATED: October 4, 2019                         City Attorney for the City of Vallejo
21

22                                                   /s/ Timothy R. Smyth
                                                    TIMOTHY R. SMYTH
23                                                  Deputy City Attorney
                                                    Attorney for Defendants,
24                                                  CITY OF VALLEJO, et al.
25

26

27   DATED: October 9, 2019                         Law Offices of John Burris

28

     No: 2:18-cv-00673-JAM-CKD STIPULATION AND ORDER TO STAY DISCOVERY AND VACATE DATES                     3
 1                                                   /s/ Patrick Buelna
                                                    PATRICK BUELNA
 2                                                  Attorney for Plaintiffs, R.F., et al.
                                                   ORDER
 3
            Based on the parties’ stipulation, and with good cause appearing therefore,
 4
            IT IS HEREBY ORDERED:
 5

 6          The deposition of Defendant Ryan McMahon is stayed and the case management and trial

 7   dates are continued as outlined in the chart above. Further, the Court orders an updated joint Status
 8   Report shall be filed on or before April 20, 2020.
 9

10
     DATED: October 9, 2019                       /s/ John A. Mendez_____________
11
                                                  Hon. John A. Mendez
12                                                U. S. District Court Judge
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     No: 2:18-cv-00673-JAM-CKD STIPULATION AND ORDER TO STAY DISCOVERY AND VACATE DATES                4
